                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

DERRICK S. GALVIN                                                         PLAINTIFF
ADC #163461

VS.                              4:19-CV-00726-BRW

BOB MCMAHAN, et al.                                                       DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 18th day of October, 2019.



                                                 Billy Roy Wilson_________________
                                                 UNITED STATES DISTRICT JUDGE
